Per Curiam.
Certiorari to review a decision of the Workmen’s Compensation Commission awarding employee compensation and medical benefits.
Relators challenge the commission’s findings of disability for specific periods.
No purpose would be served in restating the facts on this appeal. It is sufficient that upon a careful review of the proceedings herein, it is the opinion of the court that the findings of the commission of disability and medical expenses of the employee are supported by substantial evidence in view of the entire record submitted.
Respondent is hereby allowed attorneys’ fees of $400.
Affirmed.